Name: Council Regulation (EEC) No 2035/81 of 13 July 1981 fixing the amounts for aid for fibre flax and hemp for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 81 Official Journal of the European Communities No L 200/ 11 COUNCIL REGULATION (EEC) No 2035/81 of 13 July 1981 fixing the amounts of aid for fibre flax and hemp for the 1981/82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 68 of the 1979 Act of Accession lays down the criteria for fixing the amount of aid for fibre flax and for hemp in Greece ; Whereas application of the abovementioned criteria entails fixing the amount at the level mentioned below, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the aid provided for in Article 4 of Regulation (EEC) No 1308/70 shall be : (a) as regards flax : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ( ! ), as last amended by the 1979 Act of Accession, and in parti ­ cular Article 4 (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 4 of Regulation (EEC) No 1308/70 provides that the amount of aid for flax grown mainly for fibre and for hemp grown in the Community shall be fixed annually ; Whereas, in accordance with Article 4 (2) of that Regu ­ lation, this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be marketed ; whereas it must be fixed, taking into account the price for flax and hemp fibres and seeds on the world market, the price for other competing natural products and the guide price for linseed ;  59-30 ECU per hectare for Greece,  296-48 ECU per hectare for the other Member States ; (b) as regards hemp :  53-85 ECU per hectare for Greece,  269-26 ECU per hectare for the other Member States . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No L 146, 4 . 7 . 1970, p . 1 . (2 ) OJ No C 75, 3 . 4 . 1981 , p . 2fe . (3 ) OJ No C 90, 21 . 4. 1981 , p . 101 . (4 ) OJ No C 159 , 29 . 6 . 1981 , p . 27 .